Citation Nr: 1545837	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to death pension.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. in March 2015.  A transcript of the hearing has been associated with the record.
 
The record before the Board consists of the paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

At the hearing in March 2015, the appellant informed the Board that she desired to withdraw her appeal for death pension.



CONCLUSION OF LAW
The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to death pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At the March 2015 hearing, the appellant expressed her desire to withdraw the appeal for death pension.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal for death pension is dismissed.  


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death because a back disorder played a material causal role in his death and the back disorder was due to an injury sustained in service.  The record indicates  that the Veteran was in receipt of benefits from the Social Security Administration (SSA) at the time of his death and suggests the benefits were, in part, for a back disability.  Records in the possession of the SSA could be supportive of the appellant's claim; thus, further development to obtain those records is in order.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)
As noted above this case has been advanced on the Board's docket. It must also must be handled in an expeditious manner by the RO or the AMC. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


